Citation Nr: 0915824	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-06 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a low back disorder.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for loss of visual acuity/blurred vision, claimed 
as loss of eyesight.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for arthritis of bilateral patella, claimed as a 
bilateral knee injury.

5.  Entitlement to service connection for a bronchial 
infection.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
December 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision rendered by the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In a December 1997 final decision, the RO denied service 
connection for hypertension and a low back disorder.  In a 
January 1999 final rating decision, the RO denied service 
connection for loss of eyesight and a bilateral knee injury 
and found that no new and material evidence had been 
submitted in order to reopen the Veteran's claim for service 
connection for hypertension.  The Veteran did not appeal this 
decision.  In July 2004, the Veteran filed an informal claim 
to reopen the claims of entitlement to service connection for 
hypertension, loss of eyesight, low back disorder, and a 
bilateral knee injury in addition to a claim of entitlement 
to service connection for a bronchial infection.  In November 
2004, the RO denied the five service connection claims above. 
The Veteran was afforded a hearing before the RO in October 
2006.  The transcript has been associated with the claims 
file.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the appeal has been obtained.

2.  Service connection for hypertension and a low back 
disorder was denied by the RO in December 1997.

3.  The additional evidence received since the December 1997 
rating decision is not new and material and does not raise a 
reasonable possibility of substantiating the claims.  

4.  Service connection for visual acuity and a bilateral knee 
injury was denied by the RO in January 1999; the RO also 
found that new and material evidence had not been received to 
reopen the claim of entitlement to service connection for 
hypertension.  

5.  The additional evidence received since the January 1999 
rating decision is not new and material and does not raise a 
reasonable possibility of substantiating the claims.  

6. There is no evidence of a bronchial infection that is 
etiologically related to service.


CONCLUSIONS OF LAW

1.  The December 1997 rating decision, which denied service 
connection for hypertension and a low back disorder, is 
final.  38 U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. §§ 
20.1100(a), 20.1104 (2008).

2.  The January 1999 rating decision, which denied service 
connection for loss of eyesight and a bilateral knee injury, 
and found that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for hypertension, is final.  38 U.S.C.A. § 7103(a) 
(West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2008).

3.  New and material evidence has not been received to reopen 
the claims of service connection for hypertension, a low back 
disorder, loss of eyesight, or a bilateral knee disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

4.  A bronchial infection was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA must meet all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claims, a letter dated 
July 2004 was sent in accordance with the notice provisions 
of the VCAA.  38 U.S.C.A. §  5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the VCAA notice 
must be provided prior to the initial decision or prior to 
readjudication, and such duty to notify cannot be satisfied 
by post-decisional communications.  The notice in this case 
predated the rating decision on appeal.

The Board acknowledges that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  
With respect to new and material evidence claims, VA must 
notify a claimant of the evidence and information that is 
necessary to (1) reopen a claim, and (2) establish 
entitlement to the underlying claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) (1) (2008); Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Thus, VCAA notice must include an 
explanation of the meaning of both "new" and "material" 
evidence, and must describe the particular type of evidence 
necessary to substantiate any service connection elements 
found to be insufficiently shown at the time of the prior 
final denial.  Prior to adjudication of the claims, a letter 
sent in July 2004 fully satisfied the duty to notify 
provisions by setting forth the elements required to reopen a 
claim under Kent.  Id.

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claims, any questions as to 
the appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran's service, VA, and private 
treatment records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board notes that the Veteran 
was provided a VA examination in 1997 in connection with his 
claims of hypertension and a low back disorder when he filed 
his initial claims, but was not afforded a VA examination in 
connection with his claims regarding loss of eyesight, a 
bilateral knee injury and a bronchial infection.  See 
38 C.F.R. § 3.159(c)(4).  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  As will be discussed further below, the Board 
concludes that examinations, in connection with the Veteran's 
claims, are not warranted.  In this regard, as to the service 
connection claim for a bronchial infection, there is no 
evidence of any treatment for or diagnosis of a current 
bronchial infection.  With regard to the remaining service 
connection claims, the Board is denying the request to reopen 
the claims.  VA's statutory duty to assist a claimant in the 
development of a previous finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim 
such as in a case where the claimant lacks legal eligibility 
for the benefit sought.  38 C.F.R. § 3.159(c)(4), (d).  

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and is familiar with the law and regulations pertaining to 
the claims.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  



Law and Analysis

New and Material Evidence

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and are not a disease or injury within 
the meaning of applicable legislation.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia, and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9 (2008).  Thus, VA 
regulations specifically prohibit service connection for 
refractive errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).

Before reaching the merits of the Veteran's claims for 
entitlement to service connection for hypertension, a low 
back disorder, loss of eyesight and a bilateral knee injury, 
the Board must first rule on the matter of reopening of the 
claims.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the 
claims to be reopened.  See Jackson v. Principi, 265 F.3d 
1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  

As noted above, service connection for hypertension and a low 
back disorder was denied in a final rating decisions in 
December 1997.  Service connection for loss of eyesight and a 
bilateral knee injury was denied in a final rating decision 
in January 1999; in that decision, the RO also found that new 
and material evidence had not been received to reopen the 
claim of entitlement to service connection for hypertension.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent in 
the consideration of the current claim on appeal.  38 
U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. §§ 20.1100(a), 
20.1104 (2008).

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  Because the December 
1997 and January 1999 rating decisions were the last final 
disallowance, the Board must review all of the evidence 
submitted since those actions in order to determine whether 
the Veteran's claims for service connection should be 
reopened and readjudicated.  See Evans v. Brown, 9 Vet. App. 
273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.

"New" evidence is defined as evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Justus, 3 Vet. App. at 512.

Evidence of record at the time of the December 1997 rating 
decision consisted of the Veteran's service treatment records 
and 1997 VA treatment records, including a November 1997 VA 
examination.  The service records showed the Veteran injured 
his low back in 1972 while playing basketball in service and 
was hospitalized for two days for treatment.  A February 1973 
record shows the Veteran was treated again for a back strain.  
October 1974 discharge records showed the Veteran had swollen 
and painful joints and recurrent back pain due to the 
basketball injury.  Service records show no treatment for 
hypertension or high blood pressure.  

VA records from 1997 showed treatment for high blood pressure 
and a low back condition.  A November 1997 VA examiner 
diagnosed asymptomatic hypertension and chronic lumbosacral 
strain.

In reaching a determination on whether the claims for 
hypertension and a low back disorder should be reopened, the 
reason for the prior denial should be considered.  In 
essence, the December 1997 rating decision denied the 
Veteran's back claim because his back condition was deemed a 
temporary disorder that was resolved with treatment and there 
was no evidence of permanent injury at discharge.  With 
regard to the claim for hypertension, the RO denied the claim 
because there was no evidence that the Veteran's current 
hypertension was incurred in or aggravated by service. 

The records received since the December 1997 RO decision 
include private and VA treatment records from 2000 to 2006 
and the Veteran's testimony from an October 2006 RO hearing.  
Generally, the records show treatment for a low back 
condition and hypertension.  With regard to the back, records 
show the Veteran was treated numerous times for pain many 
years after service discharge.  See January 2006 VA treatment 
record.  Records also show frequent treatment for 
hypertension that is controlled with blood pressure 
medication.  See 2006 VA treatment records; 2006 Oklahoma 
County Jail treatment records.  There is, however, no 
evidence relating the Veteran's low back condition or 
hypertension to service.  

The additional VA medical records, while "new" to the 
extent that they were not previously of record, are not 
"material" in that they do not offer any probative evidence 
showing that the Veteran's claims are related to service.  
The prior evidence of record provided evidence of treatment 
for a back injury in service as well as evidence of treatment 
for a low back strain many years after service discharge.  
The evidence showed no in-service treatment for hypertension, 
but showed a diagnosis of hypertension many years after 
service discharge.  Although recent medical evidence shows 
treatment for both a low back disorder and hypertension, the 
objective evidence establishes no relationship between the 
disabilities and service.  Therefore, the Veteran has not 
offered any evidence to substantiate his claims for service 
connection for hypertension or a low back disorder, thus the 
claims cannot be reopened.

Evidence of record at the time of the January 1999 rating 
decision consisted of the Veteran's service treatment records 
and VA outpatient treatment reports.  Service entrance 
records show the Veteran was nearsighted and wore glasses to 
correct his vision.  Service separation reports indicated 
that the Veteran had eye trouble since 1962 and wore glasses 
for defective visual acuity.  According to entrance and 
separation examinations, the Veteran's uncorrected vision 
upon entrance was the same as at separation.  The service 
records show no treatment for any bilateral knee injury, 
disorder, pain or problems.

VA treatment records showed no evidence of any treatment for 
loss of eyesight or a bilateral knee injury.

In reaching a determination on whether the claims should be 
reopened, the reason for the prior denial should be 
considered.  In essence, the January 1999 rating decision 
denied the Veteran's disorders were not shown to have been 
incurred in or aggravated by service.  Further, new and 
material evidence was not found sufficient to reopen the 
Veteran's claim for service connection for hypertension.

The evidence submitted since the January 1999 RO decision 
consists of VA and private treatment records from 2000 to 
2006 and the Veteran's testimony from an October 2006 RO 
hearing.  The records show a current diagnosis of 
degenerative joint disease in the bilateral knees with 
frequent treatment for pain; however there is no evidence 
relating the bilateral knee disorder to service.  See May 
2000 VA treatment records.  

During an October 2006 hearing, the Veteran reported that his 
eyesight has decreased, but that his prescription has 
remained consistent.  He reported that he saw a private 
optometrist in order to get bifocals and that the private 
optometrist recommended a glaucoma test.  However, the 
Veteran submitted no evidence of treatment for his loss of 
eyesight, nor provided any evidence that his poor eyesight is 
caused or aggravated by service.

The additional VA medical records, while "new" to the 
extent that they were not previously of record, are not 
"material" in that they do not offer any probative evidence 
showing that the Veteran's claims are related to service.  
The current evidence of record shows no evidence of treatment 
for loss of eyesight, nor does it link the Veteran's poor 
eyesight to service.  Furthermore, the evidence establishes 
no connection between the Veteran's current bilateral knee 
disorder and an inservice event or injury.  Therefore, the 
Veteran has not offered any evidence to substantiate his 
claims for service connection for loss of eyesight and a 
bilateral knee injury, thus the claims cannot be reopened.

While the Veteran believes that his current disorders are 
related to service or a service-connected disorder, he is not 
competent to offer a medical opinion, and such testimony does 
not provide a sufficient basis for reopening a previously 
disallowed claim.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  Therefore, there is no competent medical opinion 
relating the Veteran's current disorders to service.  As 
such, the claims are not reopened.

Service Connection

In this case, the Veteran contends that since service 
discharge, he has experienced reoccurring bronchial 
infections three to four times a year which cause difficulty 
swallowing and a sore throat.  He contends that his current 
bronchial condition is related to the bronchitis he was 
treated for during service.  See October 2006 hearing 
transcript.

Service records also showed treatment for bronchitis in 
November 1973.  An October 1974 separation examination noted 
a chronic cough due to the episode of bronchitis.  

The Board notes that there is no objective medical evidence 
of record of a current diagnosis of or any treatment for 
recurrent bronchial infections.  The existence of a current 
disorder is the cornerstone of a claim for VA disorder 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disorder for VA compensation purposes 
cannot be considered arbitrary and therefore the decision 
based on that interpretation must be affirmed); see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Service records show 
treatment for bronchitis while in service; however, post-
service treatment records are absent for any evidence of 
treatment for a bronchial infection or disorder.  Pond, 12 
Vet. App. at 346 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury).  
Although the Veteran contends that he has experienced 
recurring bronchial infections ever since service discharge, 
the evidence of record simply does not support this 
contention.  Degmetich, 104 F.3d at 1333.  Therefore, the 
Veteran has not offered any evidence to substantiate his 
claim of entitlement to service connection for a bronchial 
infection and, accordingly, the claim cannot be granted.


ORDER

As new and material evidence has not been received to reopen 
the claims of service connection for hypertension, a low back 
disorder, loss of eyesight, and a bilateral knee disorder, 
the appeal is denied.  

Service connection for a bronchial infection is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


